Name: Commission Regulation (EEC) No 3255/81 of 13 November 1981 derogating from Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 81 Official Journal of the European Communities No L 327/21 COMMISSION REGULATION (EEC) No 3255/81 of 13 November 1981 derogating from Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by the Danish intervention agency Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 During the marketing year 1981 /82 the Danish inter ­ vention agency is authorized to apply for barley the derogations in respect of the maximum percentage of matter which is not basic cereals of unimpaired quality, and also the maximum percentage for shrivelled grains, as set out in the first and third indents of Article 2 (4) of Regulation (EEC) No 1569/77. This derogation is only applicable to barley harvested and offered to intervention in the following regions : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2 ), and in particular Article 7 (5) thereof, Whereas Article 2 (4) of Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the proce ­ dure and conditions for the taking over of cereals by intervention agencies (3 ), as last amended by Regula ­ tion (EEC) No 240/80 (4 ) provides for the possibility of derogating from the criteria for the minimum quality set out in the Annex thereto ; whereas, as a result of the particularly unfavourable climatic condi ­ tions during its growth period, the 1981 crop of spring barley in certain clearly definable regions of Denmark has an abnormally high percentage of un ­ filled grains ; the Danish intervention agency should therefore be authorized to purchase spring barley containing up to 15% of shrivelled grains ; whereas to this end the maximum percentage of matter which is not basic cereal of unimpaired quality should be increased to 15 % ; Frederiksborg, KÃ ¸benhavn, Roskilde, StorstrÃ ¸m, Vest ­ sjÃ ¦lland, Fyn , Vejle, Ã rhus. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 198 , 20 . 7 . 1981 , p . 2 . (3 ) OJ No L 174, 14 . 7 . 1977, p . 15 . (4 ) OJ No L 27, 2 . 2 . 1980, p . 24 .